Citation Nr: 0815557	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  01-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include histoplasmosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1970 and from August 17, 1990 to September 16, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a lung 
disorder.  

In November 2003, the Board remanded the case for further 
evidentiary development.  Regrettably, another remand is 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

After completing the development requested after the November 
2003 remand, the AMC readjudicated the claim in a February 
2008 supplemental statement of the case.  The AMC, however, 
mailed a copy of the February 2008 supplemental statement of 
the case to the Arizona Department of Veterans Services 
instead of the veteran's representative of record, the 
Alabama Department of Veterans Affairs.  

Since the veteran's representative was not informed of the 
most recent action on the claim and was not afforded any time 
to respond to the supplemental statement of the case, the 
Board finds that a remand is necessary to correct this 
procedural error.  

Accordingly, the case is REMANDED for the following action:



Send a copy of the February 2008 
supplemental statement of the case to the 
veteran's representative, the Alabama 
Department of Veterans Affairs and give 
them an appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

